Citation Nr: 1422582	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-42 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a kidney disorder, to include left pyelonephritis, residuals of ureteral stricture and kidney calculi.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to September 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2010.

In March 2012, the Board reopened previously denied claims of service connection for left pyelonephritis and a bilateral knee disorder.  In that decision, the Board also denied the Veteran's petition to reopen a claim of service connection for a stomach disorder and his claim of service connection for a left shoulder disorder.  The Board also remanded for additional development the reopened claims and claims of service connection for a low back disorder and a bilateral foot disorder.

In October 2012, while the case was in remand status, the RO issued a rating decision granting service connection for degenerative joint disease of the lumbar spine, degenerative joint disease of the bilateral knees and for tinea pedis, which had previously been on appeal after being denied by the RO's July 2008 rating decision.  As the Veteran has not appealed either the evaluations or effective dates assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In September 2013, the Board sent the Veteran a letter notifying him of an opportunity to request a new decision as an agreed upon remedy to any potential prejudice that may have been caused by application of a 2011 Rule pertaining to hearings.  See 76 Fed. Reg. 52572; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Because the Veteran did not respond to the letter within 60 days, the Board assumes that he does not want a new decision.


FINDINGS OF FACT

1.  The Veteran does not currently have pyelonephritis.  

2.  The Veteran's ureteral stricture is a congenital defect that was not aggravated by service or subject to a superimposed disease or injury during service.  

3.  Any current kidney disorder did not have its onset in service, or within one year thereafter, and has not been etiologically linked to the Veteran's service or any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for a kidney disorder, to include chronic pyelonephritis, residuals of ureteral stricture and kidney calculi, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A standard notice letter of April 2008 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show evidence of a current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  VA requested records from the Social Security Administration (SSA).  A December 2009 VA memorandum shows VA's efforts to obtain the records and their unavailability.  38 C.F.R. § 3.159(c)(2).

A VA examination was conducted in April 2012 pursuant to the Board's March 2012 remand.  The record does not reflect that this examination is inadequate for rating purposes.  This examination is adequate as it is predicated on a review of the claims file and examination of the Veteran.  Medical analyses were applied to the facts of the case to reach the conclusions reached in the opinion and the examination is adequate to decide the claim.  Additionally, although the physician who conducted the examination is not identified as an urologist, the physician's opinion makes certain that she has the expertise necessary to answer the questions posed by the Board.  Thus, there was substantial compliance with the Board's remand instructions.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that not strict, but substantial compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)).  Therefore, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Legal Criteria

The Veteran contends that he currently has a kidney disorder that either had its onset in service or is directly a result of his service.  He asserts that he continues to experience urinary frequency as a result of his kidney disorder.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection for certain chronic diseases, such as calculi of the kidney (kidney stones), may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be shown by demonstrating (1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  If a disability is superimposed on the developmental defect during service, the superimposed disability may be service connected.  See VAOPGCPREC 82-90 (July 18, 1990).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77.  

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

Service treatment records reflect the Veteran complained of low back pain of one week's duration in June 1988.  He also had a fever.  The assessment was febrile illness, urethritis, possible urinary tract infection and low back pain.  When his symptoms did not improve and he complained of worsened back pain, with increased urinary frequency, as well as burning with urination and blood in urine, he was hospitalized later that month for diagnosed left pyelonephritis.  However, when the results of an intravenous pyelogram (IVP) conducted to rule out renal stones were markedly abnormal, he was transferred to another facility in late June 1988 for further evaluation and treatment.  

An August 1988 narrative summary from the second military hospital shows the Veteran was diagnosed with a left distal urethral obstruction that was thought to be secondary to a congenital ureteral stricture.  He underwent a left ureteral tailoring and ureteroneocystostomy with no complications and an unremarkable postoperative course.  

A February 1989 service treatment record shows the Veteran was seen for follow up.  At the time he was asymptomatic and the results of an excretory urogram (XU) revealed mild left hydronephrosis.  He was assessed as doing well.

Subsequent service treatment records indicate he was treated for a diagnosed urinary tract infection (UTI) in October 1990 and seen for complaints of clear urethral discharge and dysuria in October 1991.  At that time there were positive UTI findings and the assessment was rule out prostatitis, rule out sexually transmitted disease exposure, and rule out UTI.  He was again seen in August 1992 for complaints of blood in his urine and urination frequency.  The assessment was prostatitis with hematuria and history of ureteral reinplantation.  

Although the Veteran reported having a kidney problem at the time of his May 1993 separation examination, the clinical evaluation of his genitourinary system was normal.  

Post-service treatment records show treatment for a UTI with a history of kidney surgery as early as December 2004.  A May 2008 VA treatment record shows the Veteran reported recent hematuria.  A VA renal ultrasound conducted that same month revealed normal echogenicity with no evidence of hydronephrosis or mass in either kidney with the suggested presence of extremely tiny renal calculi.  

Subsequent treatment records show no relevant complaints, findings, treatment or diagnoses.  

During his March 2009 RO hearing and his September 2010 Board hearing before the undersigned, the Veteran testified that while he no longer experienced blood in his urine, he did have urinary frequency and experienced associated pain "every now and then."  During his September 2010 hearing he denied ongoing treatment for any kidney disorder and further testified that no doctor had said that his current problems were the same as those he had in service.  

An April 2012 VA examination report shows the Veteran was diagnosed with ureteral stricture.  The VA examiner, after noting the Veteran's in-service history and examining him, opined that he did not currently have pyelonephritis, indicating that it is usually an acute infection that resolves with treatment as it did for the Veteran in service.  The physician, while noting the May 2008 renal ultrasound evidence of possible renal calculi, specifically found that the Veteran did not currently or ever had any kidney calculi.  The physician further opined that the Veteran's ureteral stricture noted in service was most likely a congenital defect, and that the increase in the severity of his symptoms in service was not due to any superimposed disease or injury.  In fact, the physician opined that it was more likely that the condition was actually improved during the Veteran's service because of the corrective surgical repair of the defect, preventing ongoing UTIs and possible permanent renal impairment.  

Analysis

To the extent that the Veteran alleges he currently has chronic pyelonephritis, while he is competent to report his symptoms, a clinical diagnosis of pyelonephritis is not a question that can be competently answered by the Veteran as a lay person; such falls far outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1372.

Post-service VA and private treatment records show no findings or diagnoses consistent with pyelonephritis and the April 2012 VA examiner specifically found that the Veteran does not currently have pyelonephritis.  Thus, the evidence does not show that the Veteran has pyelonephritis.  Service connection is therefore not warranted for this specific claimed kidney disorder.  See Brammer, 3 Vet. App. at 225 (1992).  

Likewise, service treatment records do not show that the Veteran had kidney calculi in service.  The June 1988 record notes that they were to be ruled out and the evidence does not suggest that they were present.  Nor is there evidence of any kidney calculi becoming manifest to a degree of ten percent or more within the first year after service.  38 C.F.R. §§ 3.307, 3.309.  In fact, the May 2008 VA renal ultrasound, conducted almost fifteen years after the Veteran's discharge merely suggests tiny renal calculi.  The April 2012 VA examiner specifically found that the Veteran did not have renal calculi.  In any event, the evidence does not show that any kidney calculi manifested to a compensable degree within a year of the Veteran's discharge that would warrant service connection on a presumptive basis for chronic diseases.  

As to the specific problems encountered by the Veteran during service, the most probative evidence of record, both the August 1988 service narrative summary and the April 2012 VA examination report, identify the Veteran's ureteral stricture as a congenital defect.  The Veteran has not alleged otherwise and has not provided any competent evidence that his ureteral stricture is not a congenital defect.  

The evidence does not show that a disability was superimposed on the Veteran's congenital defect during service.  The only evidence of record addressing this aspect of the issue is the April 2012 VA examiner's opinion, which determined that there was no superimposed disease or injury and further found that the condition was improved by his service, rather than aggravated.  The examiner's opinion was based on a consideration all of the Veteran's subjective complaints, a review of the evidence of record, and the results of the objective evaluation.  The Board finds this expert opinion persuasive and accords it substantial evidentiary value.

While the Veteran is competent to report on his personal knowledge of his symptoms, and he is not competent to provide a probative opinion on the etiology of his current symptoms in this case.  Such is a medically complex matter that requires particular medical expertise.  See Jandreau, 492 F.3d at 1377.  

Because the evidence shows that the Veteran's in-service kidney problems are the result of a congenital defect with no superimposed disease or injury, service connection is not warranted.  See 38 C.F.R. §§ 3.303(c), 4.9.  In this case, according to the April 2012 VA expert, the congenital defect was actually improved by service due to the ameliorative treatment.  Additionally, the probative evidence is against a finding that any other current kidney disorder is related to service.

The preponderance of the evidence is against the claim of service connection for a kidney disorder, to include left pyelonephritis, residuals of ureteral stricture and 

kidney calculi; there is no doubt to be resolved; and service connection for kidney disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a kidney disorder, to include left pyelonephritis, residuals of ureteral stricture and kidney calculi, is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


